DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-15 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 16-17 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin (U.S. 2012/0203079). McLaughlin discloses (par. 0009) a measurement element for measuring electrical brain activity; a measurement element for measuring the electrical activity of the muscles of mastication (par. 0070); the measurement element for measuring the electrical activity of the muscles of mastication including at least one surface electrode integrated in a textile element, said textile element including a holding element for holding said at least one electrode in contact with a portion of a subject's head (par. 0054); an acquisition module configured to acquire synchronously the signals measured by the measurement element for measuring electrical brain activity and by the measurement element for measuring the electrical activity of the muscles of mastication; a signal processing module; and a transmission module for transmitting the electrical signals acquired by the acquisition module to said signal processing module; wherein said signal processing module is configured to detect among the signals measured by the measurement element for measuring electrical brain activity the signals measured by the measurement element for measuring the electrical activity of the muscles of mastication.
Regarding claim 16, McLaughlin discloses (par. 0105) a measurement element for measuring electrical cardiac muscle activity, wherein the acquisition module is also configured to acquire synchronously the signals measured by the measurement element for measuring electrical cardiac muscle activity, and the signal processing module is also configured to detect heartbeats among the signals measured by the measurement element for measuring electrical cardiac muscle activity.
Regarding claim 17, McLaughlin discloses (par. 0105) a measurement element for measuring respiratory muscle activity, wherein the acquisition module is also configured to acquire synchronously the signals measured by the measurement element for measuring respiratory muscle activity, and the signal processing module is also configured to detect among the signals measured by the measurement element for measuring electrical cardiac muscle activity parasitic signals correlated with the signals measured by the measurement element for measuring respiratory muscle activity.
Regarding claim 26, McLaughlin discloses (par. 0035 and 0103) said signal processing module comprises a memory unit, said memory unit comprising neurological markers; and the signal processing module is configured to identify a neurological disorder among the signals measured by the measurement element for measuring electrical brain activity based on the neurological markers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792